Title: New York Assembly. Remarks on an Act for the Relief of Persons Holding or Possessing State Agent’s Certificates, [22 February 1787]
From: Hamilton, Alexander
To: 


[New York, February 22, 1787]
Mr. Hamilton was against having the words struck out. The state had received the same advantage from the certificates issued by the deputies of the state agent or his assistant, as of those issued by the state agent only. There was no propriety in making the relief partial. Justice should be alike administered to all.
Mr. Hamilton was of opinion, the state should give all the relief possible, to every class of public claimants; and that there should be no discrimination with respect to possessors of certificates.
